Citation Nr: 1534232	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for neuropathy, to include peripheral neuropathy and diabetic neuropathy, of the lower extremities.  

3.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to February 1966, with time lost from November 21, 1965 to November 22, 1965. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has denied the claim of service connection for peripheral neuropathy of the bilateral lower extremities; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the lay and medical evidence of record.   See November 2009 claim (claiming neuropathy); VA medical history (indicates diabetic neuropathy).    

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the June 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus type II, neuropathy, and bladder cancer that is related to alleged exposure to hazardous material, to include toxins and herbicides (tactical and commercial), at the U.S. Naval Communications Station in Guam.  See June 2015 Board hearing transcript.  The Veteran's service personnel records indicate that he was stationed at the U.S. Naval Communications Station in Guam from March 1965 to November 1965.  The Veteran has submitted evidence that tends to show that toxins were "dumped" at two sites that were apparently adjacent to the Naval Communications Station.  See December 2009 Toxic Chemicals in Guam website printout.  However, the AOJ has not made any attempt to verify the Veteran's allegations of exposure to herbicides with the U.S. Army and Joint Services Records Research Center (JSRRC).  See e.g., M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 12.c. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information, both VA and non-VA, regarding the treatment for diabetes, neuropathy, and bladder cancer, specifically to include the following:

a. Private treatment records from Dr. Bridewell.  June 2015 Board hearing transcript at p. 15.

b. Private treatment records from Dr. Benitez in Fort Myers.  Id. at p. 16.

c. Any other private treatment provider.  

Request that he authorize the release of any non-VA treatment records.  All attempts to fulfill this development should be documented in the claims file.  

2. Make attempts to verify from all appropriate sources, including the JSRRC, whether the Veteran was exposed to herbicides while stationed at the U.S. Naval Communications Station in Guam from March 1965 to November 1965.  See e.g., M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 12.c. (providing guidance on using alternative evidence to establish exposure to environmental hazards).  

All attempts to fulfill this development should be documented in the claims file.  

3. Obtain VA treatment records from January 2010 to present.  

4. After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's claims.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




